DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy of Application No. JP2018-190240, filed on 10/05/2018 has been provided.

Claim Objections
Claims 1, 7 – 8 are objected to because of the following informalities:  
Claim 1, line 5 – 6 should read “a derivation part that derives an index value indicating validness of data used for the estimation of the deterioration state” because the step of estimating the deterioration state is introduced in claim 1, line 2 – 4.
Claim 7, line 6 – 7 should read “deriving an index value indicating validness of data used for the estimation of the deterioration state” because the step of estimating the deterioration state is introduced in claim 7, line 3 – 5.
Claim 8, line 6 – 7 should read “deriving an index value indicating validness of data used for the estimation of the deterioration state” because the step of estimating the deterioration state is introduced in claim 8, line 3 - 5.

Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):


The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 

As per claim 1,
Line 2 – 4, “an estimation part that estimates a deterioration state of a secondary battery 5based on an output of a sensor which is attached to the secondary battery that supplies electric power for driving a vehicle to travel;”
Line 5 – 6, “a derivation part that derives an index value indicating validness of data used for estimation of the deterioration state;”
Line 7, “an output part that outputs information”
Line 8 – 12, “an approval part that allows the output part to output information requesting an approval for performing a specific charging/discharging operation using an external charger which supplies electric power to the secondary battery in a case where the index value that is derived by the derivation part is equal to or smaller than a predetermined value.”
As per claim 2,
Line 2, “an acceptance part that accepts a user's input”
Line 3 – 5, “wherein the approval part performs a process for performing the specific charging/discharging operation based on the user's input that is accepted by the 20acceptance part.”
Claim 3, “wherein the derivation part derives the index value based on a number of times of acquiring the output of the sensor as the data used for estimation performed by the 25estimation part.”
Claim 4, “wherein the derivation part derives the index value based on an amount of change in a charging rate of the secondary battery changed in accordance with 5charging/discharging of the secondary battery.”
As per claim 5,
Line 2 – 3, “an acquisition part that acquires information indicating a parking status of the vehicle”
Line 4 – 6, “wherein the approval part allows the output part to output the information requesting the approval in a case where the parking status indicated by the information that is acquired by the acquisition part satisfies a predetermined condition.”
Claim 6, “wherein the approval part allows the output part to output the index value and information indicating the deterioration state of the secondary battery when allowing the output part to output the information requesting the approval.”

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

The “estimation part”, “derivation part”, “output part”, “approval part”, “acquisition part”, “acceptance part” are described as parts of the diagnosis apparatus which is realized by a processor. (Specification, [Page 10, line 15 – 16], “The diagnosis apparatus 100, for example, is realized by a hardware processor such as a CPU (Central Processing Unit) executing a program (software)”).

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 4, 6- 8 are rejected under 35 U.S.C. 103 as being unpatentable over Aoyama, Rei (Publication No. US 20200247268 A1; hereafter Aoyama) in view of Inoshita, Tetsuo (Publication No. US 20210232862 A1; hereafter Inoshita) in futher view of Kimishima et al. (Publication No. US 20180313676 A1; hereafter Kimishima).
Regarding to claim 1, Aoyama teaches A diagnosis apparatus comprising: 
	an estimation part that estimates a deterioration state of a secondary battery 5based on an output of a sensor which is attached to the secondary battery that supplies electric power for driving a vehicle to travel; 
([Par. 0021], “The controller 10 detects a current value output from the battery 20 and a current value input to the battery 20 using a current sensor 13 while the battery 20 is being charged by the power from the outside vehicle while the vehicle is traveling. The amount of charge-discharge corresponds to an integration value of the current input or output from the battery from the start of use of the battery 20. Accordingly, by determining the amount of charge-discharge by integration of the detected current value, the controller 10 calculates cycle deterioration of the battery 20. The controller 10 stores a map showing relationships between the period of use, amount of charge-discharge, and deterioration state to a memory, and by referencing the map, calculates the first deterioration state based on the period of use and amount of charge-discharge”

[Par. 0027], “The controller 10 calculates the second deterioration state in an interval shorter than the predetermined period that is a calculation cycle of the first deterioration state. The second deterioration state is a value calculated based on a battery state change in a period shorter than the first deterioration state… 20. The controller 10 performs the calculation processing of the second deterioration state as described above for a plurality of times within a calculation cycle (a predetermined period) of the first deterioration state. For example, when the calculation cycle (the predetermined period) of the first deterioration state is three months and when the vehicle is used once a day, the controller executes the calculation processing of the second deterioration state for about ninety times or more.

Where this is interpreted as the controller calculates the first deterioration state of the battery within a predetermined interval based on output of sensors while being charged. Then the controller calculates a plurality of second deterioration state within the interval of the first deterioration state to define a correction value that will be used to correct the first deterioration state.)

	an output part that outputs information; ([Par. 0020], “the deterioration state (SOH) calculated by the controller 10 is, for example, displayed to the display 60 arranged to a place visible from a driver such as an instrument panel or the like as a present full-charge capacity, or used for charge-discharge control, etc.”) and  
10performing a specific charging/discharging operation using an external charger which supplies electric power to the secondary battery in a case where the index value that is derived by the derivation part is equal to or smaller than a predetermined value.
([Par. 0019], “The controller 10 controls charge of the battery 20 in a state where the battery of the vehicle is connected to the outdoor power supply or outdoor charging device by a charging cable. More, the controller 10 controls charge of the battery 20 due to regenerative operation of the motor connected to the battery while the vehicle is traveling.”; [Par. 0021], “The controller 10 detects a current value output from the battery 20 and a current value input to the battery 20 using a current sensor 13 while the battery 20 is being charged by the power from the outside vehicle while the vehicle is traveling. The amount of charge-discharge corresponds to an integration value of the current input or output from the battery from the start of use of the battery 20.”


[Par. 0046], “The charge controller 100 executes calculation processing for several times for calculating the second deterioration state within a calculation cycle of the first deterioration state, calculates reliability of calculation of the second deterioration state for each of the plurality of second deterioration states, calculates a correction value of the deterioration state based on the second deterioration state with reliability of a predetermined reliability or higher, and by correcting the first deterioration state by the correction value, calculates the deterioration state. In this way, calculation accuracy of the deterioration state can be raised.”

[Par. 0050], “when the calculation cycle of the first deterioration state is short and the number of calculation times of the second deterioration state within the calculation cycle is few, the number of samples (the number of the value of the second deterioration state) used for calculating the correction value is few and the calculation accuracy may become low. For this reason, when the number of calculation times of the second deterioration state is few, the controller 10 sets the calculation cycle of the first deterioration state so as to make the number of calculation times of the second deterioration state within the calculation cycle of the first deterioration state the predetermined number of times or more. In this way, the number of samples used for calculating the correction value increases and thus the calculation accuracy of the deterioration state can be raised.”)

Wherein the “calculation accuracy of the deterioration state” reads on the “validness of data used for estimation of the deterioration state”. This is interpreted as the more sample data (number of second deterioration state calculation), the more accuracy of the deterioration calculation results. Therefore, the controller performs a plurality of second deterioration state calculation within the first deterioration state interval to improve the accuracy of the calculation result.


	Aoyama teaches to perform a plurality of second deterioration state calculation to improve the calculation accuracy of the deterioration state, wherein the “calculation accuracy of the deterioration state” reads on the “validness of data used for estimation of the deterioration state” as described above, but does not explicitly disclose a derivation part that derives an index value indicating validness of data [[used for estimation of the deterioration state]]; 

	However, Inoshita teaches a derivation part that derives an index value indicating validness of data [[used for estimation of the deterioration state]]; ([Par. 0016], “display control means for displaying a button for inputting a data transmission instruction and an index value indicating identification accuracy of the model.”)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify Aoyama to incorporate the teaching of Inoshita. The modification would have been obvious because by deriving an index value indicating calculation accuracy, it allows driver to acknowledge the reliability of the calculation when the index value is displayed. 

	The combination of Aoyama and Inoshita teaches to perform a plurality of second deterioration state calculation via charging/discharging operation using external charger as described above, but does not explicitly disclose an approval part that allows the output part to output information requesting an approval for performing the operation. 

	However, Kimishima teaches an approval part that allows the output part to output information requesting an approval for performing the operation. ([Par. 0190], “a case in which the sensor 51 is reset by performing such diagnosis, and there is a case in which the precision of the sensor 51 is recovered by resetting the sensor 51.Therefore, if an abnormality occurs in the sensor 51 at a point in the past, it is possible to allow the user to recognize it and perform diagnosis at the current point by displaying the message such as “Do you want to diagnose the sensor data?,” thereby resetting the sensor 51.”)

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the combination of Aoyama and Inoshita to incorporate the teaching of Kimishima. The modification would have been obvious because by outputting a request for an approval for performing a diagnosis operation, it allows “the user to recognize it and perform diagnosis at the current point.” In some cases, it allows the user to be able to reject the diagnosis operation if the user considers the diagnosis is not necessary, therefore, saving energy for performing the operation. 

Regarding to claim 2, the combination of Aoyama, Inoshita and Kimishima teaches the diagnosis apparatus of claim 1.
Aoyama teaches to perform a plurality of second deterioration state calculation via charging/discharging operation using external charger as described in claim 1 above.
Kimishima further teaches an acceptance part that accepts a user's input, ([Par. 0188], “In the display example illustrated in FIG. 27, a message such as “Do you want to diagnose the sensor data?” is displayed in the message display region 321. In a case in which the user sees such a message, recognizes that there is a time zone in which the precision of the sensor data is degraded, and determines to perform diagnosis related to the precision of the sensor data, this message (a button with the message displayed thereon) is operated.” Where this is interpreted as the request message is displayed together with a button to receive user’s input)
wherein the approval part performs the operation based on the user’s input that is accepted by the acceptance part. ([Par. 0188], “In the display example illustrated in FIG. 27, a message such as “Do you want to diagnose the sensor data?” is displayed in the message display region 321. In a case in which the user sees such a message, recognizes that there is a time zone in which the precision of the sensor data is degraded, and determines to perform diagnosis related to the precision of the sensor data, this message (a button with the message displayed thereon) is operated.” Where this is interpreted as the diagnosis will be operated when user’s input is received via button)

Regarding to claim 3, the combination of Aoyama, Inoshita and Kimishima teaches the diagnosis apparatus of claim 1.
The combination of Aoyama and Inoshita teaches to derive an index value representing the accuracy of the calculation result as described in claim 1 above. 
Aoyama further teaches the accuracy of the calculation result based on a number of times of acquiring the output of the sensor as the data used for estimation performed by the 25estimation part. [Par. 0050], “when the calculation cycle of the first deterioration state is short and the number of calculation times of the second deterioration state within the calculation cycle is few, the number of samples (the number of the value of the second deterioration state) used for calculating the correction value is few and the calculation accuracy may become low. For this reason, when the number of calculation times of the second deterioration state is few, the controller 10 sets the calculation cycle of the first deterioration state so as to make the number of calculation times of the second deterioration state within the calculation cycle of the first deterioration state the predetermined number of times or more. In this way, the number of samples used for calculating the correction value increases and thus the calculation accuracy of the deterioration state can be raised.”) This is interpreted as the more sample data (number of second deterioration state calculation), the more accuracy of the deterioration calculation results. Therefore, the controller performs a plurality of second deterioration state calculation within the first deterioration state interval to improve the accuracy of the calculation result.)

Regarding to claim 4, the combination of Aoyama, Inoshita and Kimishima teaches the diagnosis apparatus of claim 1.
The combination of Aoyama and Inoshita teaches to derive an index value representing the accuracy of the calculation result. The calculation accuracy is increased as the number of samples (second state deterioration calculation) used for calculating the correction value increases as described in claim 1 above. 
Aoyama further teaches the reliability of second deterioration state calculation is based on an amount of change in a charging rate of the secondary battery changed in accordance with 5charging/discharging of the secondary battery. ([Par. 0035], “0035] The controller 10 calculates reliability of the calculation of the change amounts of the state of charge and the amount of charge-discharge (ΔSOC and ΔAh) so as to make the reliability of calculation of the change amounts of the state of charge and the amount of charge-discharge (ΔSOC and ΔAh) higher as the calculated calculation error of the change amount of the state of charge (ΔSOC) smaller and the reliability of calculation of the change amounts (ΔSOC and ΔAh) higher as the calculated calculation error of the change amount of the amount of charge-discharge (ΔAh) becomes smaller. More, since the change amounts of the state of charge and the amount of charge-discharge (ΔSOC and ΔAh) are used for calculating the second deterioration state, reliability of calculation of the change amounts of the state of charge and the amount of charge-discharge (ΔSOC and ΔAh) corresponds to reliability of the calculation of the second deterioration state.”; [Par. 0051], “when the number of samples of the second deterioration state with high reliability is few, the controller 10 extends the calculation cycle of the first deterioration state and sets the calculation cycle of the first deterioration state so as to make the second deterioration state with the predetermined reliability or higher per calculation cycle become the predetermined number of times or more. In this way, the number of samples with high reliability increases and calculation accuracy of the deterioration state can be raised.”)

Regarding to claim 6, the combination of Aoyama, Inoshita and Kimishima teaches the diagnosis apparatus of claim 1.
The combination of Aoyama, Inoshita and Kimishima teaches to allow the output part to output information requesting the approval for performing a diagnosis operation as described in claim 1 above. 
Aoyama further teaches to output information indicating the deterioration state of the secondary battery. ([Par. 0020], “the deterioration state (SOH) calculated by the controller 10 is, for example, displayed to the display 60 arranged to a place visible from a driver such as an instrument panel or the like as a present full-charge capacity, or used for charge-discharge control, etc.”), but does not explicitly disclose to output the determination result and the index value.

Inoshita further teaches to output determination result and the index value on a display. (Fig. 6, [Par. 0065], “a screen displayed by the label reception unit 110 on the display device 109 when the additional input button 305 is clicked. The label reception unit 110 displays the image 301 on which the identification processing is performed by the identification unit 106, displays the identification result in the identification result display field 302, and displays the reliability corresponding to the identification result in the reliability display field 303.” This is interpreted as the display outputs to a user the identification result and the reliability of the determination.)

Regarding to claim 7, Aoyama teaches A diagnosis method performed using a computer mounted on a vehicle ([Par. 0013], “the processor is hardware for executing various programs stored in the memory. The processor performs various functions by executing the programs”), 20the diagnosis method comprising: 
	estimating a deterioration stale of a secondary battery based on an output of a sensor which is attached to the secondary battery that supplies electric power for driving the vehicle to travel; 
([Par. 0021], “The controller 10 detects a current value output from the battery 20 and a current value input to the battery 20 using a current sensor 13 while the battery 20 is being charged by the power from the outside vehicle while the vehicle is traveling. The amount of charge-discharge corresponds to an integration value of the current input or output from the battery from the start of use of the battery 20. Accordingly, by determining the amount of charge-discharge by integration of the detected current value, the controller 10 calculates cycle deterioration of the battery 20. The controller 10 stores a map showing relationships between the period of use, amount of charge-discharge, and deterioration state to a memory, and by referencing the map, calculates the first deterioration state based on the period of use and amount of charge-discharge”

[Par. 0027], “The controller 10 calculates the second deterioration state in an interval shorter than the predetermined period that is a calculation cycle of the first deterioration state. The second deterioration state is a value calculated based on a battery state change in a period shorter than the first deterioration state… 20. The controller 10 performs the calculation processing of the second deterioration state as described above for a plurality of times within a calculation cycle (a predetermined period) of the first deterioration state. For example, when the calculation cycle (the predetermined period) of the first deterioration state is three months and when the vehicle is used once a day, the controller executes the calculation processing of the second deterioration state for about ninety times or more.

Where this is interpreted as the controller calculates the first deterioration state of the battery within a predetermined interval based on output of sensors while being charged. Then the controller calculates a plurality of second deterioration state within the interval of the first deterioration state to define a correction value that will be used to correct the first deterioration state.)

10performing a specific charging/discharging operation using an external charger which supplies electric power to the secondary battery in a case where the index value that is derived by the derivation part is equal to or smaller than a predetermined value.
([Par. 0019], “The controller 10 controls charge of the battery 20 in a state where the battery of the vehicle is connected to the outdoor power supply or outdoor charging device by a charging cable. More, the controller 10 controls charge of the battery 20 due to regenerative operation of the motor connected to the battery while the vehicle is traveling.”; [Par. 0021], “The controller 10 detects a current value output from the battery 20 and a current value input to the battery 20 using a current sensor 13 while the battery 20 is being charged by the power from the outside vehicle while the vehicle is traveling. The amount of charge-discharge corresponds to an integration value of the current input or output from the battery from the start of use of the battery 20.”


[Par. 0046], “The charge controller 100 executes calculation processing for several times for calculating the second deterioration state within a calculation cycle of the first deterioration state, calculates reliability of calculation of the second deterioration state for each of the plurality of second deterioration states, calculates a correction value of the deterioration state based on the second deterioration state with reliability of a predetermined reliability or higher, and by correcting the first deterioration state by the correction value, calculates the deterioration state. In this way, calculation accuracy of the deterioration state can be raised.”

[Par. 0050], “when the calculation cycle of the first deterioration state is short and the number of calculation times of the second deterioration state within the calculation cycle is few, the number of samples (the number of the value of the second deterioration state) used for calculating the correction value is few and the calculation accuracy may become low. For this reason, when the number of calculation times of the second deterioration state is few, the controller 10 sets the calculation cycle of the first deterioration state so as to make the number of calculation times of the second deterioration state within the calculation cycle of the first deterioration state the predetermined number of times or more. In this way, the number of samples used for calculating the correction value increases and thus the calculation accuracy of the deterioration state can be raised.”)

Wherein the “calculation accuracy of the deterioration state” reads on the “validness of data used for estimation of the deterioration state”. This is interpreted as the more sample data (number of second deterioration state calculation), the more accuracy of the deterioration calculation results. Therefore, the controller performs a plurality of second deterioration state calculation within the first deterioration state interval to improve the accuracy of the calculation result.


	Aoyama teaches to perform a plurality of second deterioration state calculation to improve the calculation accuracy of the deterioration state, wherein the “calculation accuracy of the deterioration state” reads on the “validness of data used for estimation of the deterioration state” as described above, but does not explicitly disclose a derivation part that derives an index value indicating validness of data [[used for estimation of the deterioration state]]; 

	However, Inoshita teaches deriving an index value indicating validness of data [[used for estimation of the deterioration state]]; ([Par. 0016], “display control means for displaying a button for inputting a data transmission instruction and an index value indicating identification accuracy of the model.”)



	The combination of Aoyama and Inoshita teaches to perform a plurality of second deterioration state calculation via charging/discharging operation using external charger as described above, but does not explicitly disclose an approval part that allows the output part to output information requesting an approval for performing the operation. 

	However, Kimishima teaches allowing an output part to output information requesting an approval for performing the operation. ([Par. 0190], “a case in which the sensor 51 is reset by performing such diagnosis, and there is a case in which the precision of the sensor 51 is recovered by resetting the sensor 51.Therefore, if an abnormality occurs in the sensor 51 at a point in the past, it is possible to allow the user to recognize it and perform diagnosis at the current point by displaying the message such as “Do you want to diagnose the sensor data?,” thereby resetting the sensor 51.”)

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the combination of Aoyama and Inoshita to incorporate the teaching of Kimishima. The modification would have been obvious because by outputting a request for an approval for performing a diagnosis operation, it allows “the user to recognize it and perform diagnosis at the current point.” In some cases, it allows the user to be able to reject the diagnosis operation if the user considers the diagnosis is not necessary, therefore, saving energy that will be used to perform the operation. 

Regarding to claim 8, Aoyama teaches a non-transitory computer-readable recording medium including a program causing a computer mounted on a vehicle to execute ([Par. 0013], “The controller 10 includes a processor (CPU) and a memory, etc. To the memory, programs for performing various functions, such as a charge control function and deterioration-state calculation function included to the battery 20 are stored. Also, the processor is hardware for executing various programs stored in the memory. The processor performs various functions by executing the programs”): 
estimating a deterioration stale of a secondary battery based on an output of a sensor which is attached to the secondary battery that supplies electric power for driving the vehicle to travel; 
([Par. 0021], “The controller 10 detects a current value output from the battery 20 and a current value input to the battery 20 using a current sensor 13 while the battery 20 is being charged by the power from the outside vehicle while the vehicle is traveling. The amount of charge-discharge corresponds to an integration value of the current input or output from the battery from the start of use of the battery 20. Accordingly, by determining the amount of charge-discharge by integration of the detected current value, the controller 10 calculates cycle deterioration of the battery 20. The controller 10 stores a map showing relationships between the period of use, amount of charge-discharge, and deterioration state to a memory, and by referencing the map, calculates the first deterioration state based on the period of use and amount of charge-discharge”

[Par. 0027], “The controller 10 calculates the second deterioration state in an interval shorter than the predetermined period that is a calculation cycle of the first deterioration state. The second deterioration state is a value calculated based on a battery state change in a period shorter than the first deterioration state… 20. The controller 10 performs the calculation processing of the second deterioration state as described above for a plurality of times within a calculation cycle (a predetermined period) of the first deterioration state. For example, when the calculation cycle (the predetermined period) of the first deterioration state is three months and when the vehicle is used once a day, the controller executes the calculation processing of the second deterioration state for about ninety times or more.

Where this is interpreted as the controller calculates the first deterioration state of the battery within a predetermined interval based on output of sensors while being charged. Then the controller calculates a plurality of second deterioration state within the interval of the first deterioration state to define a correction value that will be used to correct the first deterioration state.)

10performing a specific charging/discharging operation using an external charger which supplies electric power to the secondary battery in a case where the index value that is derived by the derivation part is equal to or smaller than a predetermined value.
([Par. 0019], “The controller 10 controls charge of the battery 20 in a state where the battery of the vehicle is connected to the outdoor power supply or outdoor charging device by a charging cable. More, the controller 10 controls charge of the battery 20 due to regenerative operation of the motor connected to the battery while the vehicle is traveling.”; [Par. 0021], “The controller 10 detects a current value output from the battery 20 and a current value input to the battery 20 using a current sensor 13 while the battery 20 is being charged by the power from the outside vehicle while the vehicle is traveling. The amount of charge-discharge corresponds to an integration value of the current input or output from the battery from the start of use of the battery 20.”


[Par. 0046], “The charge controller 100 executes calculation processing for several times for calculating the second deterioration state within a calculation cycle of the first deterioration state, calculates reliability of calculation of the second deterioration state for each of the plurality of second deterioration states, calculates a correction value of the deterioration state based on the second deterioration state with reliability of a predetermined reliability or higher, and by correcting the first deterioration state by the correction value, calculates the deterioration state. In this way, calculation accuracy of the deterioration state can be raised.”

[Par. 0050], “when the calculation cycle of the first deterioration state is short and the number of calculation times of the second deterioration state within the calculation cycle is few, the number of samples (the number of the value of the second deterioration state) used for calculating the correction value is few and the calculation accuracy may become low. For this reason, when the number of calculation times of the second deterioration state is few, the controller 10 sets the calculation cycle of the first deterioration state so as to make the number of calculation times of the second deterioration state within the calculation cycle of the first deterioration state the predetermined number of times or more. In this way, the number of samples used for calculating the correction value increases and thus the calculation accuracy of the deterioration state can be raised.”)

Wherein the “calculation accuracy of the deterioration state” reads on the “validness of data used for estimation of the deterioration state”. This is interpreted as the more sample data (number of second deterioration state calculation), the more accuracy of the deterioration calculation results. Therefore, the controller performs a plurality of second deterioration state calculation within the first deterioration state interval to improve the accuracy of the calculation result.


	Aoyama teaches to perform a plurality of second deterioration state calculation to improve the calculation accuracy of the deterioration state, wherein the “calculation accuracy of the deterioration state” reads on the “validness of data used for estimation of the deterioration state” as described above, but does not explicitly disclose a derivation part that derives an index value indicating validness of data [[used for estimation of the deterioration state]]; 

	However, Inoshita teaches deriving an index value indicating validness of data [[used for estimation of the deterioration state]]; ([Par. 0016], “display control means for displaying a button for inputting a data transmission instruction and an index value indicating identification accuracy of the model.”)



	The combination of Aoyama and Inoshita teaches to perform a plurality of second deterioration state calculation via charging/discharging operation using external charger as described above, but does not explicitly disclose an approval part that allows the output part to output information requesting an approval for performing the operation. 

	However, Kimishima teaches allowing an output part to output information requesting an approval for performing the operation. ([Par. 0190], “a case in which the sensor 51 is reset by performing such diagnosis, and there is a case in which the precision of the sensor 51 is recovered by resetting the sensor 51.Therefore, if an abnormality occurs in the sensor 51 at a point in the past, it is possible to allow the user to recognize it and perform diagnosis at the current point by displaying the message such as “Do you want to diagnose the sensor data?,” thereby resetting the sensor 51.”)

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the combination of Aoyama and Inoshita to incorporate the teaching of Kimishima. The modification would have been obvious because by outputting a request for an approval for performing a diagnosis operation, it allows “the user to recognize it and perform diagnosis at the current point.” . 
Claims 5 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Aoyama, Inoshita and Kimishima in view of Han et al. (Publication No. US 20180022299 A1; hereafter Han).
Regarding to claim 5, the combination of Aoyama, Inoshita and Kimishima teaches the diagnosis apparatus of claim 1.
The combination of Aoyama, Inoshita and Kimishima teaches to allow to output a request for approval before performing the diagnosis to allow user to recognize the diagnosis before processing as described in claim 1 above. Aoyama further teaches the battery deterioration state calculation is performed while being charged by an external charger ([Par. 0019], “. The controller 10 controls charge of the battery 20 in a state where the battery of the vehicle is connected to the outdoor power supply or outdoor charging device by a charging cable. More, the controller 10 controls charge of the battery 20 due to regenerative operation of the motor connected to the battery while the vehicle is traveling.”; [Par. 0021], “The controller 10 detects a current value output from the battery 20 and a current value input to the battery 20 using a current sensor 13 while the battery 20 is being charged by the power from the outside vehicle while the vehicle is traveling.” Wherein it is obvious that vehicle has to parked to receive charge from the power outside vehicle (eg. outdoor power supply or outdoor charging device), but does not explicitly disclose an acquisition part that acquires information indicating a parking status of the vehicle; considering the parking status indicated by the information that is acquired by the acquisition part satisfies a predetermined condition before allowing to perform the diagnosis operation.

However, Han teaches an acquisition pait that acquires information indicating a parking status of the vehicle; ([Par. 0101 - 0102], “The vehicle 1 may determine whether the vehicle 1 is in a parking state (1005). The power control apparatus 100 may determine whether the vehicle 1 is in the parking state.)
 the parking status indicated by the information that is acquired by the acquisition part satisfies a predetermined condition before allowing to perform the diagnosis operation. ([Par. 0104 – 0105], “When the vehicle 1 is parked, YES in 1005, the vehicle 1 may determine an amount of charge(Q) of the battery (B) 1010. The power control apparatus 100 of the vehicle 1 may receive the battery state information, e.g., the rated capacity (Q.sub.r), the state of charge (SoC), the state of health (SoH), the output voltage (V), the temperature (t) and the Real Time clock (RTC) of the battery (B), from the battery state detector 48. For example, the power control apparatus 100 may directly receive the battery state information from the battery state detector 48, or the power control apparatus 100 may receive the battery state information from the battery state detector 48 via the vehicle communication network(CNT).)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the combination of Aoyama, Inoshita and Kimishima to incorporate the teaching of Han. The modification would have been obvious because the battery deterioration state calculation is performed while being charged by external charger, so it requires the vehicle to be in a stationary state. By checking the parking status of the vehicle before allowing to perform the diagnosis process, it ensures predetermined condition for the operation is met and also allows safety during the diagnosis process. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN V NGUYEN whose telephone number is (571)272-7320. The examiner can normally be reached Monday -Friday 11am - 7pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on (571) 270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN VU NGUYEN/Examiner, Art Unit 3668                                                                                                                                                                                                        

/JAMES J LEE/Supervisory Patent Examiner, Art Unit 3668